DETAILED ACTION
This is in response to the application filed on 2/19/2020 in which claims 1 – 33 are presented for examination.
Status of Claims
Claims 1 – 33 are pending, of which claims 1, 7, 14, 21, and 27 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 and 14 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to ‘a machine-readable medium.’  Machine-readable medium is never defined in Applicant’s specification.  Applicant’s PGPub 2021/0256092, at [0078] and [0441], describes a ‘computer-readable storage medium,’ but even this description states that this media is non-transitory ‘in at least one embodiment.’  Further, these paragraphs describe a ‘non-transitory computer-readable medium,’ but even this description appears open-ended.  More importantly, Applicant has claimed a ‘machine-readable medium,’ which is not defined in the specification.  Thus, using a broadest reasonable interpretation, a ‘machine-readable medium’ includes signals/waves, which are not one of the four statutory categories.  None of claims 2 – 6 provide a clear distinction, in order to rule out a transitory ‘machine-readable medium.’  Therefore, claims 1 – 6 all are rejected under 35 USC 101.  Claim 14 is a method claim, not ruling out a purely software interpretation.  A broadest reasonable interpretation of the method of claim 14 includes a software approach to carry out the method.  None of claims 15 – 20 provide a clear distinction, in order to rule out a purely software method.  Therefore, claims 14 – 20 all are rejected under 35 USC 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 9, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekanadham et al., U.S. Patent Application 2016/0188385 (hereinafter referred to as Ekanadham).

Referring to claim 1, Ekanadham discloses “A machine-readable medium having stored thereon” ([0264] computer system-executable instructions being executed by a computer system, Fig. 14 processor 1416) “one or more application programming interfaces (APIs)” ([0039] a GPI is a graph API and [0045] API for graph functions), which if performed by one or more processors, cause the one or more processors to at least” ([0264] computer system-executable instructions being executed by a computer system, Fig. 14 processor 1416): “select one or more optimizing general matrix-to-matrix multiply (GEMM) implementations from among a plurality of GEMM  implementations to be performed based, at least in part, on one or more parameters received by the one or more APIs” ([0064] In order to evaluate the applicability of an optimized implementation of a GPI graph analytics operator to a GPI graph analytics operator call, as well as its performance, each implementation of a GPI function also has metadata attached to it.  [0047] 3. The Library API 603, for obtaining: [0048] a. Available optimized implementations of Graph API functions for the available functional capabilities, resource levels, and representation/attributes of the arguments; [0049] b. Type-casting functions to change the representation of the arguments of Graph API functions to match with optimized implementations; [0050] c. Analyze functions to determine the attribute values of the arguments of Graph API, when needed and not available from the metadata associated with the arguments).

	As per claim 2, Ekanadham discloses “the one or more parameters encode a set of constraints on how to perform a matrix operation, the set of constraints used to identify the one or more optimizing GEMM implementations” ([0065] - [0070] parameters include system settings, resources required, and permissible parameter ranges).

	As per claim 3, Ekanadham discloses “the one or more APIs to select the one or more optimizing GEMM implementations, if performed by the one or more processors, cause the one or more processors to at least: determine a matrix multiply operation descriptor based at least in part on the one or more parameters; determine one or more matrix layout descriptors based at least in part on the one or more parameters; and identify the one or more optimizing GEMM implementations based at least in part on the matrix multiply operation descriptor and the one or more matrix layout descriptors” (Fig. 6 and [0047] - [0048] library API 603 obtaining available optimized implementations of graph API functions for the available functional capabilities, resource levels, and representation/attributes of the arguments. [0053] The planning module determines and selects an optimal operator implementation F to perform this operation, as based on evaluating time costs of various possible alternative functions.  [0070] permissible range for operands, matrix with fewer than 64 million nodes and [0072] The metadata associated with the objects includes the size and representation of the objects).

	As per claim 4, Ekanadham discloses “the matrix multiply operation descriptor encodes one or more attributes of a matrix multiply operation, the one or more attributes including: a compute type; a scale type; a pointer mode” ([0118] pointer to the routine); “a fill mode” ([0070] permissible range for operands, matrix with fewer than 64 million nodes and [0072] The metadata associated with the objects includes the size and representation of the objects); an epilogue  function; or a bias vector pointer.”

	As per claim 5, Ekanadham discloses “the one or more matrix layout descriptors each encode one or more attributes of a matrix for a matrix multiply operation, the one or more attributes including: a data precision type; a memory order of data of the matrix” ([0072] The metadata associated with the objects includes the size and representation of the objects [0226] - [0227] edge lists sorted in row order or column order); “a batch count; a strided batch offset; or a plane offset.”

Referring to claim 7, claim 1 recites the corresponding limitations as that of claim 7.  Therefore, the rejection of claim 1 applies to claim 7. 
Also, Ekanadham discloses “A system, comprising: one or more processors to execute instructions” and “one or more memories to store the one or more parameters” (Fig. 14 system 1412 with processing unit 1416 and memory 1428).

	As per claim 8, Ekanadham discloses “the one or more parameters comprises one or more search preferences parameters that specify constraints for determining the one or more optimizing GEMM implementations are suitable for performing a matrix operation and other GEMM implementations are not, the one or more search preferences allowing a user of the one or more APIs to specify: a search mode; a maximum allowed workspace memory; a math mode; a reduction scheme; a Gaussian mode; buffer alignment information for one or more operands; a maximum wave count;
a pointer mode; or an epilogue function” ([0066] – [0068] mandate system settings/limits for parameters such as page size, cache size, available memory. [0207] - [0209] system characteristics and graph characteristics).

	As per claim 9, Ekanadham discloses “the one or more search preferences specifies whether cores of a streaming multiprocessor are to be used for performing the matrix operation” ([0039] SMT levels of cores).

	As per claim 11, Ekanadham discloses “the one or more GEMM implementations are encoded as data objects in which the data objects are modified through the one or more APIs to modify how to a matrix operation is to be performed” ([0049] b. Type-casting functions to change the representation of the arguments of Graph API functions to match with optimized implementations).

	As per claim 12, Ekanadham discloses “the one or more processors comprises a graphics processing unit to execute the instructions” ([0028], [0046], [0090]).

Referring to claim 14, claim 1 recites the corresponding limitations as that of claim 14.  Therefore, the rejection of claim 1 applies to claim 14. 

Note, claim 15 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 15.

As per claim 17, Ekanadham discloses “the one or more APIs comprises an API to get potential algorithms that can be utilized to perform a specified matrix multiplication operation” ([0055] the function GPI_m×m multiplies two matrices A and B to create the matrix C).

	As per claim 18, Ekanadham discloses “the one or more APIs comprises an API to retrieve a value of an attribute of a matrix multiplication algorithm” ([0065] – [0070] system settings, system resources required, permissible argument/parameter ranges).

As per claim 20, Ekanadham discloses “the one or more APIs comprises an API to determine possible matrix multiplication algorithms for a matrix multiplication operation based on: an operation description, input matrices, and one or more search preferences” (Fig. 6 and [0047] - [0048] library API 603 obtaining available optimized implementations of graph API functions for the available functional capabilities, resource levels, and representation/attributes of the arguments. [0053] The planning module determines and selects an optimal operator implementation F to perform this operation, as based on evaluating time costs of various possible alternative functions.  [0070] permissible range for operands, matrix with fewer than 64 million nodes and [0072] The metadata associated with the objects includes the size and representation of the objects. [0066] – [0068] mandate system settings/limits for parameters such as page size, cache size, available memory. [0207] - [0209] system characteristics and graph characteristics).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ekanadham.

	As per claim 6, Ekanadham discloses “the select one or more optimizing GEMM implementations” “in order of estimated compute time” ([0040] lowest time cost is selected and [0053] The planning module determines and selects an optimal operator implementation F to perform this operation, as based on evaluating time costs of various possible alternative functions).
	Ekanadham does not appear to explicitly disclose “the select one or more optimizing GEMM implementations are provided as part of a result vector in order of estimated compute time.”
In Ekanadham, only the lowest time cost is selected. However, it would have been obvious to one of ordinary skill in the art at the time of Applicant's filing to provide further implementations in order of estimated compute time.  This would provide for execution of a next best implementation, should there be any issues with running the best implementation.  This provides a level of redundancy to the system.  Providing these implementation time costs as a result vector is merely a design decision.

Note, claim 13 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 13.

Claims 10, 16, 19, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ekanadham in view of Prakash et al., U.S. Patent Application 2021/0110506 (hereinafter referred to as Prakash).

	As per claim 10, Ekanadham discloses “the one or more parameters comprises” “attributes that specify how to perform a matrix operation, the” “attributes comprising: tile dimensions for input matrices to the matrix operation; k-dimension splitting of the input matrices for parallel computation; a reduction scheme for accumulating results from the k-dimensions; or swizzling support” ([0218] schedules parallel sub-computations in an application, efficiently based on the metadata gathered as capable of gaining the knowledge of both system characteristics and graph characteristics, as described above, either by taking as parameters at configuration time or by gathering them dynamically, by querying the system and by observing properties through monitoring and maintaining history).
	Ekanadham does not appear to explicitly disclose “one or more user-configurable attributes that specify how to perform a matrix operation.”
	However, Prakash discloses “one or more user-configurable attributes that specify how to perform a matrix operation” ([0041] end user can configure settings associated with execution of code.  [0056] end user can use an API, matrix multiplication.  [0095] user can specify configuration settings using an API request).
Ekanadham and Prakash are analogous art because they are from the same field of endeavor, which is matrix multiplication and APIs.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham and Prakash before him or her, to modify the teachings of Ekanadham to include the teachings of Prakash so that the attributes for performing matrix operations are user-configurable.
The motivation for doing so would have been to provide a user with control of which implementation is utilized.
Therefore, it would have been obvious to combine Prakash with Ekanadham to obtain the invention as specified in the instant claim.

	As per claim 16, Ekanadham discloses “the one or more parameters” “to limit a search space of the plurality of GEMM implementations” ([0218] schedules parallel sub-computations in an application, efficiently based on the metadata gathered as capable of gaining the knowledge of both system characteristics and graph characteristics, as described above, either by taking as parameters at configuration time or by gathering them dynamically, by querying the system and by observing properties through monitoring and maintaining history).
	Ekanadham does not appear to explicitly disclose “the one or more parameters are provided by a user of the one or more APIs to limit a search space of the plurality of GEMM implementations.”
	However, Prakash discloses “the one or more parameters are provided by a user of the one or more APIs” ([0041] end user can configure settings associated with execution of code.  [0056] end user can use an API, matrix multiplication.  [0095] user can specify configuration settings using an API request).
Ekanadham and Prakash are analogous art because they are from the same field of endeavor, which is matrix multiplication and APIs.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham and Prakash before him or her, to modify the teachings of Ekanadham to include the teachings of Prakash so that the attributes for performing matrix operations are user-configurable.
The motivation for doing so would have been to provide a user with control of which implementation is utilized.
Therefore, it would have been obvious to combine Prakash with Ekanadham to obtain the invention as specified in the instant claim.

	As per claim 19, Ekanadham discloses “a value of an attribute of a matrix multiplication algorithm” ([0047] – [0048] available optimized implementations of Graph API functions for the available functional capabilities, resource levels, and representation/attributes of the arguments).
Ekanadham does not appear to explicitly disclose “the one or more APls comprises an API to configure a value of an attribute of a matrix multiplication algorithm.”
However, Prakash discloses “the one or more APls comprises an API to configure a value of an attribute of a matrix multiplication algorithm” ([0041] end user can configure settings associated with execution of code.  [0056] end user can use an API, matrix multiplication.  [0095] user can specify configuration settings using an API request).
Ekanadham and Prakash are analogous art because they are from the same field of endeavor, which is matrix multiplication and APIs.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham and Prakash before him or her, to modify the teachings of Ekanadham to include the teachings of Prakash so that the attributes for performing matrix operations are user-configurable.
The motivation for doing so would have been to provide a user with control of which implementation is utilized.
Therefore, it would have been obvious to combine Prakash with Ekanadham to obtain the invention as specified in the instant claim.

	As per claim 32, Ekanadham discloses “the one or more optimizing GEMM implementations include one or more attributes” ([0218] schedules parallel sub-computations in an application, efficiently based on the metadata gathered as capable of gaining the knowledge of both system characteristics and graph characteristics, as described above, either by taking as parameters at configuration time or by gathering them dynamically, by querying the system and by observing properties through monitoring and maintaining history).
	Ekanadham does not appear to explicitly disclose “the one or more optimizing GEMM implementations include one or more attributes that are configurable by a user of the one or more APIs.”
	However, Prakash discloses “one or more attributes that are configurable by a user of the one or more APIs” ([0041] end user can configure settings associated with execution of code.  [0056] end user can use an API, matrix multiplication.  [0095] user can specify configuration settings using an API request).
Ekanadham and Prakash are analogous art because they are from the same field of endeavor, which is matrix multiplication and APIs.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham and Prakash before him or her, to modify the teachings of Ekanadham to include the teachings of Prakash so that the attributes for performing matrix operations are user-configurable.
The motivation for doing so would have been to provide a user with control of which implementation is utilized.
Therefore, it would have been obvious to combine Prakash with Ekanadham to obtain the invention as specified in the instant claim.

	As per claim 33, as above, Prakash discloses “the one or more attributes are configurable by the user via a handle” ([0041] end user can configure settings associated with execution of code.  [0056] end user can use an API, matrix multiplication.  [0095] user can specify configuration settings using an API request).
Ekanadham and Prakash are analogous art because they are from the same field of endeavor, which is matrix multiplication and APIs.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham and Prakash before him or her, to modify the teachings of Ekanadham to include the teachings of Prakash so that the attributes for performing matrix operations are user-configurable.
The motivation for doing so would have been to provide a user with control of which implementation is utilized.
Therefore, it would have been obvious to combine Prakash with Ekanadham to obtain the invention as specified in the instant claim.

Claims 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ekanadham in view of Jain, U.S. Patent Application 2019/0362197 (hereinafter referred to as Jain).

Referring to claim 21, claim 7 recites the corresponding limitations as that of claim 21.  Therefore, the rejection of claim 7 applies to claim 21. 
	Also, Ekanadham does not appear to explicitly disclose “one or more circuits to help train one or more neural networks” by the selection of one or more GEMM implementations as described in claim 7.
	However, Jain discloses “one or more circuits to help train one or more neural networks” ([0008] training phase, tuning of filters, training of models).
Ekanadham and Jain are analogous art because they are from the same field of endeavor, which is matrices and APIs.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham and Jain before him or her, to modify the teachings of Ekanadham to include the teachings of Jain so that the system includes one or more circuits to help train one or more neural networks.
The motivation for doing so would have been to minimize errors (as stated by Jain in [0011]).
Therefore, it would have been obvious to combine Jain with Ekanadham to obtain the invention as specified in the instant claim.
	
As per claim 22, Ekanadham discloses “the one or more optimizing GEMM implementations is” “organized based on estimated compute time” ([0040] lowest time cost is selected and [0053] The planning module determines and selects an optimal operator implementation F to perform this operation, as based on evaluating time costs of various possible alternative functions).
	Ekanadham does not appear to explicitly disclose “the one or more optimizing GEMM implementations is an ordered array organized based on estimated compute time.”
In Ekanadham, only the lowest time cost is selected. However, it would have been obvious to one of ordinary skill in the art at the time of Applicant's filing to provide further implementations in order of estimated compute time.  This would provide for execution of a next best implementation, should there be any issues with running the best implementation.  This provides a level of redundancy to the system.  Providing these implementation time costs as a result vector is merely a design decision.

	As per claim 23, Ekanadham discloses “the one or more parameters encode a set of constraints on how to perform a matrix operation, the set of constraints used to identify the one or more optimizing GEMM implementations” ([0065] - [0070] parameters include system settings, resources required, and permissible parameter ranges).

As per claim 24, Ekanadham discloses “the one or more circuits are to select the one or more optimizing GEMM implementations by at least: determining a matrix multiply operation descriptor based at least in part on the one or more parameters; determining one or more matrix layout descriptors based at least in part on the one or more parameters; and identifying the one or more optimizing GEMM implementations based at least in part on the matrix multiply operation descriptor and the one or more matrix layout descriptors” (Fig. 6 and [0047] - [0048] library API 603 obtaining available optimized implementations of graph API functions for the available functional capabilities, resource levels, and representation/attributes of the arguments. [0053] The planning module determines and selects an optimal operator implementation F to perform this operation, as based on evaluating time costs of various possible alternative functions.  [0070] permissible range for operands, matrix with fewer than 64 million nodes and [0072] The metadata associated with the objects includes the size and representation of the objects).

As per claim 25, Ekanadham discloses “the matrix multiply operation descriptor encodes one or more attributes of a matrix multiply operation, the one or more attributes including: a first type of transform to perform on a first matrix; a second type of transform to perform on a second matrix; or a third type of transform to perform on a third matrix” ([0053] type-casting).

	As per claim 26, Ekanadham discloses “the one or more matrix layout descriptors each encode one or more attributes of a matrix for a matrix multiply operation, the one or more attributes including: a number of rows; a number of columns; or a leading dimension” ([0072] The metadata associated with the objects includes the size and representation of the objects.  [0226] - [0227] edge lists sorted in row order or column order).

Claims 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ekanadham in view of Yuan et al., WIPO Publication WO 2019/027924 (hereinafter referred to as Yuan).

Referring to claim 27, claim 7 recites the corresponding limitations as that of claim 27.  Therefore, the rejection of claim 7 applies to claim 27. 
	Ekanadham does not appear to explicitly disclose “A processor, comprising: one or more circuits to inference using one or more neural networks trained by” the selecting of GEMM implementations, as in claim 7.
	However, Yuan discloses “A processor, comprising: one or more circuits to inference using one or more neural networks trained” ([0081] “inference engine may offer an application programming interface (API) that can be used by an operating system and/or other applications to invoke inference engine, e.g., to apply trained model to application data to generate an inference”).
Ekanadham and Yuan are analogous art because they are from the same field of endeavor, which is matrix multiplication and APIs.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham and Yuan before him or her, to modify the teachings of Ekanadham to include the teachings of Yuan so that they system includes one or more circuits to inference using one or more neural networks trained.
The motivation for doing so would have been to apply the trained model by inference engine to produce knowledge representations (e.g., numeric representations) from input data, e.g., application data. In some implementations, knowledge representations generated by machine-learning application may be provided to a different device that conducts further processing, e.g., over a network. In such implementations, providing the knowledge representations rather than the images may provide a substantial technical benefit, e.g., enable faster data transmission with reduced cost (as stated by Yuan in [0082]).
Therefore, it would have been obvious to combine Yuan with Ekanadham to obtain the invention as specified in the instant claim.

As per claim 28, Ekanadham discloses “the one or more parameters comprises one or more search preferences parameters that specify constraints for determining the one or more optimizing GEMM implementations are suitable for performing a matrix operation and other GEMM implementations are not” ([0066] – [0068] mandate system settings/limits for parameters such as page size, cache size, available memory. [0207] - [0209] system characteristics and graph characteristics).

As per claim 30, Ekanadham discloses “the one or more parameters include parameters that specify a search space for identifying the one or more optimizing GEMM implementations” ([0066] – [0068] mandate system settings/limits for parameters such as page size, cache size, available memory. [0207] - [0209] system characteristics and graph characteristics).

As per claim 31, Ekanadham discloses “the one or more optimizing GEMM implementations” “within the search space” ([0040] lowest time cost is selected and [0053] The planning module determines and selects an optimal operator implementation F to perform this operation, as based on evaluating time costs of various possible alternative functions).
Ekanadham does not appear to explicitly disclose “the one or more optimizing GEMM implementations include all GEMM implementations of the plurality of GEMM implementations within the search space.”
As above, in Ekanadham, only the lowest time cost is selected. However, it would have been obvious to one of ordinary skill in the art at the time of Applicant's filing to provide further implementations in order.  This would provide for execution of a next best implementation, should there be any issues with running the best implementation.  This provides a level of redundancy to the system.  Providing all these implementations is merely a design decision.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ekanadham in view of Yuan, as applied to claims 27, 28, 30, and 31 above, further in view of Zhao et al., U.S. Patent Application 2020/0133735 (hereinafter referred to as Zhao).

As per claim 29, Ekanadham discloses “the one or more search preferences specifies” system settings, resources required, and permissible parameter ranges ([0065] - [0070]).
Neither Ekanadham nor Yuan appears to explicitly disclose “the one or more search preferences specifies whether tensor core operations are supported.”
However, Zhao discloses performance parameters including whether tensor core operations are supported” ([0045] whether the GPU enables Tensor Core).
Ekanadham, Yuan, and Zhao are analogous art because they are from the same field of endeavor, which is matrix operations and APIs.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham, Yuan, and Zhao before him or her, to modify the teachings of Ekanadham and Yuan to include the teachings of Zhao so that search preferences specify whether tensor core operations are supported.
The motivation for doing so would have been to obtain a higher performance if Tensor Core is enabled (as stated by Zhao in [0033]).
Therefore, it would have been obvious to combine Zhao with Ekanadham and Yuan to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WIPO Publication WO 2021076425 is also to Prakash, with similar teachings.
WIPO Publication WO 2018125250 teaches a matrix multiplication method and APIs that read and update graph data.
European Patent Applications EP 3343460 A1, EP 3343392 A1, EP 3343391 A1, EP 3343390 A1, EP 3343383 A1 teach a matrix multiplication method and APIs that read and update graph data.
Chinese Patent Application CN 113240570 A teaches using a matrix multiplication API and performing a GEMM operation.
U.S. Patent Application 20140289445 teaches an accelerator for GEMM.
U.S. Patent Application 20180189234, 20180189239, 20180189638, 20180189675 teach a matrix multiplication method and APIs that read and update graph data.
U.S. Patent Application 20210048991 teaches an API exposing matrix multiply and accumulate to efficiently use tensor cores.
U.S. Patents 9400700, 9772890, and 9778967 are granted patents to Ekanadham, with similar teachings.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184